I concur in the judgment of this case and in the holding that Section 1340.06 is enacted under the police power and is not invalid on the ground that it discriminates against real estate brokers as a class. However, I do not agree that this ordinance is too indefinite and uncertain to enforce as an ordinance. In my opinion it is invalid because it lacks uniformity in operation and is discriminatory in two respects: (1) it requires a permit for "For Sale" signs but not "For Rent"; and (2) it requires a fee of $25 whether one "For Sale" sign is erected by a real estate broker or many such signs.
39 Ohio Jurisprudence 2d 38, Municipal Corporations, Section 306, states as follows:
"While it is permissible to make a reasonable classification, in municipal ordinances, as to the persons, things, and conditions upon or under which the provisions of the ordinance shall operate, it is required that ordinances shall be general in their operation in so far as they are intended to deal with particular subjects. * * *."
Article II, Section 26 of the Ohio Constitution provides in part as follows:
"All laws, of a general nature, shall have a uniform operation throughout the state; * * *."
Although this provision of the Ohio Constitution specifically applies to state statutes, it is submitted that the same principle is applicable to municipal ordinances.
39 Ohio Jurisprudence 2d 36-37, Municipal Corporations, Section 305, states as follows:
"In the enactment of ordinances prescribing regulations in the exercise of the police power, it is permissible to make a reasonable classification as to the persons, things, and conditions upon or under which the provisions of the ordinance shall operate. On the other hand, if the classification or exemptions contained in an ordinance are unreasonable, arbitrary, or discriminatory, the validity of the ordinance cannot be sustained. * * *."
See Yensen v. State, 9 Or. D. 168. *Page 225